Citation Nr: 1510414	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1969 to January 1971.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.
In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In February 2012, the Board granted an initial rating of 30 percent for posttraumatic stress disorder, dismissed service connection for a right knee disorder and a left upper ankle disorder, and remanded service connection for bilateral hearing loss and tinnitus for another VA audiology examination with a medical opinion, and subsequent readjudication of the appeals.  As a result of the ordered development, service connection for tinnitus was established with a 10 percent rating effective from February 21, 2009; therefore, because that issue has been fully resolved in the Veteran's favor, it is no longer before the Board.  See July 2012 rating decision.  The only remaining issue on appeal is service connection for bilateral hearing loss, as stated on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise during service.

3.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.

4.  The bilateral sensorineural hearing loss disability is causally related to in-service noise exposure.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for bilateral sensorineural hearing loss.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while he or she was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service Connection for Bilateral Sensorineural Hearing Loss Analysis

The Veteran contends that the current bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, is due to exposure to loud noise while performing his duties as an Armored Personnel Carrier track vehicle driver and infantryman during service.  Because the Board is granting service connection for bilateral sensorineural hearing loss under 38 C.F.R. § 3.303(d), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and sustained acoustic trauma (i.e., sustained a bilateral ear injury) during service.  Because the Veteran is in receipt of a Combat Infantryman Badge, and exposure to loud noise is consistent with the circumstances, conditions or hardships of combat service, the lay account of exposure to loud noise (i.e, acoustic trauma) during service is deemed credible and of significant probative value.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board next finds that the evidence is at least in equipoise on the question of whether the current bilateral sensorineural hearing loss, which was first manifested many years after service separation, is causally related to acoustic trauma during service.   After reviewing the record, the March 2015 VA medical reviewer opined that it was at least as likely as not that the bilateral sensorineural hearing loss was caused by service.  In support of the medical opinion, the March 2015 VA medical reviewer explained that hearing loss was often heralded by early loud noise exposure, hearing loss and (service-connected) tinnitus were intimately related, and the loss of hair cells in the cochlea often took years to manifest fully as sensorineural hearing loss.  

Although the Board is aware of the Veteran's post-service occupational noise exposure while working in a house remodeling business for 18 years, the March 2015 VA medical reviewer considered such noise exposure and noted that the noise exposure in the Veteran's civilian career as a carpenter could have been an additional exacerbating factor for bilateral sensorineural hearing loss; however, the VA medical reviewer noted that loud noise exposure during service (i.e., early noise exposure) was the likely cause of the bilateral sensorineural hearing loss disability for the reasons noted above.  

Because the March 2015 VA medical reviewer has specialized medical expertise in matters involving the ear, nose, and throat, had sufficient facts and data on which to base the medical opinion, and provided adequate rationale for the medical opinion, the March 2015 VA medical opinion is of significant probative value.  Conversely, because the negative VA medical opinions provided in July 2009 and March 2012 were not supported by adequate rationale, they are of minimal probative value and are outweighed by the March 2015 VA medical opinion.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


